internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp 4-plr-114377-02 date date legend x this letter responds to your date request that we supplement our letter_ruling dated date plr-115711-00 the prior letter_ruling capitalized terms not defined in this ruling retain the meanings assigned them in the prior letter_ruling the information submitted with regard to this supplemental ruling_request is summarized below supplemental facts the prior letter_ruling addresses certain federal_income_tax consequences of the proposed distribution of controlled stock and related transactions the proposed transaction due to unanticipated and significant developments since the date of the prior letter_ruling including developments in industry ab the proposed transaction has not been consummated furthermore in light of these market developments and the need to satisfy obligations imposed by government agency distributing intends as part of the proposed transaction to enter into a purchase agreement with parent whereby distributing will purchase x from parent agreement additionally parent and sub will enter into a purchase agreement whereby parent will purchase x from sub for the purpose of fulfilling a portion of its agreement obligation agreement agreement and agreement are collectively referred to as the agreements representation in connection with this supplemental ruling_request distributing makes the following representation at the time of the prior letter_ruling distributing had no intention to enter into the agreements plr-114377-02 ruling based solely on the information and representation submitted with the supplemental ruling_request we rule as follows the agreements will have no adverse effect on the rulings contained in the prior letter_ruling and will not prevent those rulings from having full force and effect caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination no opinion is expressed about the tax treatment of the proposed transaction under any other provision of the code or regulations or the tax treatment of any condition existing at the time of or effect resulting from the proposed transaction that is not specifically covered by the above ruling procedural statements this supplemental ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ____________________________ lewis k brickates acting chief branch office of the associate chief_counsel corporate
